TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00702-CV


                                 In re TaskUs Holdings, Inc.


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and motion for emergency temporary relief are

denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Chari Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: November 18, 2022